EX-99.906 CERT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 JEFFREY L. STEELE, President and Principal Executive Officer, and Michael W. Stockton, Principal Financial Officer, Vice President and Treasurer, of JPMorgan Value Opportunities Fund, Inc. (the "Registrant"), each certify to the best of his knowledge that: 1) The Registrant's periodic report on Form N-CSR for the period ended December 31, 2009 (the "Form N-CSR") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2) The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Principal Executive Officer Principal Financial Officer JPMORGAN VALUE JPMORGAN VALUE OPPORTUNITIES FUND, INC. OPPORTUNITIES FUND, INC. /s/ Jeffrey L. Steele /s/ Michael W. Stockton Jeffrey L. Steele, President and Principal Executive Officer Michael W. Stockton, Principal Financial Officer, Vice President and Treasurer Date: February 25, 2010 Date: February 25, 2010 A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to JPMORGAN VALUE OPPORTUNITIES FUND, INC. and will be retained by JPMORGAN VALUE OPPORTUNITIES FUND, INC. and furnished to the Securities and Exchange Commission (the "Commission") or its staff upon request. This certification is being furnished to the Commission solely pursuant to 18 U.S.C.
